Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160150(77)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    SC: 160150
  v                                                                 COA: 339668
                                                                    Ionia CC: 2015-031675-AR
  ANTHONY MICHAEL OWEN,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to file a brief amicus curiae and to waive the filing fee is GRANTED. The
  amicus brief submitted on November 3, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 16, 2020

                                                                              Clerk